In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1002V
                                      Filed: March 8, 2019
                                         UNPUBLISHED


    ANGELA DIETER,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On July 25, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered right shoulder injuries resulting from the
adverse effects of the Tetanus, Diphtheria, Pertussis (“Tdap”) vaccine received on July
23, 2015. Petition at 1. On October 18, 2018, the undersigned issued a decision
awarding compensation to petitioner based on the parties’ stipulation. ECF No. 29.

      On January 15, 2019, petitioner filed a motion for attorneys’ fees and costs. ECF
No. 34. Petitioner requests attorneys’ fees in the amount of $15,255.00 and attorneys’

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the Internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
costs in the amount of $858.56. Id. at 2. In accordance with General Order #9,
petitioner's counsel represents that petitioner incurred no out-of-pocket expenses. Id. at
2. Thus, the total amount requested is $16,113.56.

        On January 28, 2019, respondent filed a response to petitioner’s motion. ECF
No. 36. Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

       Petitioner has filed no reply.

      The undersigned has reviewed the billing records submitted with petitioner’s
request and finds a reduction in the amount of fees to be awarded appropriate for the
reasons listed below. 3

       I.       Legal Standard

         The Vaccine Act permits an award of reasonable attorneys’ fees and costs.§
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of
Health & Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in
their fee requests hours that are “excessive, redundant, or otherwise unnecessary.”
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting
Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s
discretion to reduce the hours to a number that, in [her] experience and judgment, [is]
reasonable for the work done.” Id. at 1522. Furthermore, the special master may
reduce a fee request sua sponte, apart from objections raised by respondent and
without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009). A special master need not
engaged in a line-by-line analysis of petitioner’s fee application when reducing fees.
Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24
Cl. Ct. at 482, 484 (1991). She “should present adequate proof [of the attorneys’ fees

3
 A decision on fees and costs was initially filed on February 5, 2019 and was subsequently withdrawn on
March 7, 2019. ECF Nos. 37 and 38. The decision filed on February 5, 2019 was withdrawn as the
undersigned inadvertently awarded Ms. Mancuso rates outside of her experience range based on the
McCullough factors and her previously awarded rates.

                                                   2
and costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel
“should make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.

          II.     Attorney Fees

                  A. Hourly Rates

                          i.   Shealene P. Mancuso

      Petitioner requests the following rates for work performed by Shealene Mancuso;
$225 for work performed in 2017; $250 for work performed in 2018; and $275 for work
performed in 2019. Ms. Mancuso has previously been awarded the rates of $225 for
work performed in 2017 and $233 for work performed in 2018. See Hyatt v. Sec’y of
Health & Human Servs., No. 17-0650V, 2018 WL 4611618, (Fed. Cl. Spcl. Mstr. June
22, 2018)4 (setting Ms. Mancuso’s 2018 rate by referencing her 2017 rate). The
undersigned reduces Ms. Mancuso’s rates for 2017 and 2018 to those previously
awarded and reducing request for attorney fees in the amount of $436.90.5

      Regarding Ms. Mancuso’s requested hourly rate of $275 for work performed in
2019, the undersigned finds the proposed rate excessive based on her overall legal
experience, the quality of work performed, her experience in the Vaccine Program, and
her reputation in the legal community and the community at large. See McCulloch v.
Health and Human Services, No. 09–293V, 2015 WL 5634323 at *17 (Fed. Cl. Spec.
Mstr. Sept. 1, 2015) (stating the following factors are paramount in deciding a
reasonable forum hourly rate: experience in the Vaccine Program, overall legal
experience, the quality of work performed, and the reputation in the legal community
and community at large). The determination of the amount of reasonable attorneys'
fees is within the special master's discretion. See, e.g., Saxton v. Sec’y of Health &
Human Servs, 3 F.3d 1517, 1520 (Fed. Cir. 1993). Special masters have “wide latitude
in determining the reasonableness of both attorneys’ fees and costs.” Hines v. Sec’y of
Health & Human Servs, 22 Cl. Ct. 750, 753 (Fed. Cl. 1991). Moreover, special masters
are entitled to rely on their own experience and understanding of the issues raised.
Wasson v. Sec’y of Health & Human Servs, 24 Cl. Ct. 482, 483 (Fed. Cl. 1991), aff’d in
relevant part, 988 F.2d 131 (Fed.Cir.1993) (per curiam). Under the Office of Special
Masters Attorneys’ Forum Hourly Rate Fee Schedule, attorneys in the range of four




4   Ms. Mancuso was known as Shealene Priscilla Wasserman at the time of the Hyatt decision.

5   This amount consists of $250 - $233 = $17 x 25.7 hrs = $436.90.

                                                     3
through seven years of experience are entitled to hourly rates between $243 - $324 for
work performed in 2019.6 Ms. Mancuso has four years of experience as of 2019.

     An increase for 2019, based on the Producer Price Index for the “Office of
Lawyers” (PPI-OL), provided by the Department of Labor Bureau of Labor Statistics,
would result in a rate of $250 per hour, which is a more appropriate rate given the
undersigned’s experience and analysis of the McCulloch factors as applied to Ms.
Mancuso. Therefore, the undersigned reduces the fee request by $30.00.

                B. Administrative Time

       Upon review of the billing records submitted, it appears that a number of entries
are for tasks considered clerical or administrative. In the Vaccine Program, secretarial
work “should be considered as normal overhead office costs included within the
attorneys’ fee rates.” Rochester v. U.S., 18 Cl. Ct. 379, 387 (1989); Dingle v. Sec’y of
Health & Human Servs., No. 08-579V, 2014 WL 630473, at *4 (Fed. Cl. Spec. Mstr.
Jan. 24, 2014). “[B]illing for clerical and other secretarial work is not permitted in the
Vaccine Program.” Mostovoy, 2016 WL 720969, at *5 (citing Rochester, 18 Cl. Ct. at
387). A total of 1.7 hours was billed by paralegals on tasks considered administrative
including opening the file, receiving and saving documents, reviewing filing receipts and
mailing documents. The undersigned reduces the request for attorney fees by
$312.507, the total amount of the entries considered administrative.

        III.    Attorney Costs

        Petitioner requests reimbursement for attorney costs in the amount of $858.56.
After reviewing petitioner’s invoices, the undersigned finds no cause to reduce
petitioner’s request and awards the full amount of attorney costs sought.

        IV.     Conclusion

     Based on the reasonableness of petitioner’s request, the undersigned GRANTS
IN PART petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $15,334.168 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Shealene P. Mancuso.
6 The Attorneys’ Fee Schedule for 2019 is available at
http://www.uscfc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule%202019.
pdf.

7This amount consists of (.40 hrs x $300 = $120) x (0.30 x $225 = $67.5) + (1.0 x $125 = $125) =
$312.50.

8This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
                                                   4
        The clerk of the court shall enter judgment in accordance herewith.9


IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

9 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      5